DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 11/18/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the central axes being offset (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 29-34 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 requires that the central axis of the lower portion is offset with respect to a center of the upper first portion. At the instant, the limitation is indefinite.
The claims are drawn to the species shown in fig 13a, the only species that includes an extension. And, as clearly shown, the center and the axis are colinear. Correction is required.

Claim 29 requires that the second flat surface is located on the periphery of the second portion. At the instant, there is no second portion. The second flat surface in on the periphery of the first portion. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 11, 14, 16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,061,269 to Coffin in view of US Pat No 6,557,912 to Truong and US Pat No 5,590,918 to Kambalov.

    PNG
    media_image1.png
    790
    1225
    media_image1.png
    Greyscale

Coffin discloses a system useable to barricade a door. The system comprises a stop that comprises an upper portion (1) configured to contact a door and an extension (5) connectable to the 1st portion.
Wherein, the stop when placed in receptacle is configurable by a user in a first mode (fig 1) by not connecting the extension to the first portion, and in a second mode by connecting the extension to the first portion (fig 2).
Wherein, in the first mode the door can be opened by a gap before contacting the upper first portion, and wherein in the second mode the extension barricades the door while the door is closed.
The first portion includes a flat surface, wherein in the first mode the door contacts the upper first portion at the flat surface.

A central axis of the lower portion is offset with respect to a center of the upper first portion.

Wherein, the first portion includes a first surface, wherein in the first mode the first surface faces the door and the door contacts the upper portion at the first surface.
Wherein in the second mode, the extension (5) is connectable to the first portion by sliding the extension into place relative to the first portion.

The first portion comprises a tab with a horizonal edge that slidably receive a slot (6) with a horizontal edge on the extension to mount the extension to the upper portion. 

First, Coffin fails to disclose that the stop comprises a lower portion that is connected to the underside of the upper portion and that the lower portion is received into a receptacle on the floor. Coffin discloses that the stop is secured to the floor by a screw (3).

    PNG
    media_image2.png
    877
    974
    media_image2.png
    Greyscale

Truong teaches that it is well known in the art to provide a stop defining an upper portion (1804) and a lower portion (2008) connected to an underside of the upper portion and received into a receptacle (2006), comprising an opening, configured to be positioned in a hole in a floor proximate the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stop described by Coffin with a lower portion that is configured to be received into a receptacle, as taught by Truong, in order to mount and dismount the stop without the use of a tool.
In combination, Coffin, as modified by Truong, teaches that the lower portion of the stop and the opening of the receptacle are cylindrical. 

Second, Coffin fails to disclose that the flat surface faces away from the central axis.

    PNG
    media_image3.png
    517
    890
    media_image3.png
    Greyscale

Kambalov teaches that it is well known in the art to provide a stop (3) defining an upper portion (7) and a lower portion (6) defining a central axis, wherein a flat surface on the upper portion is configured to be facing away from the central axis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flat surface described by Coffin facing away from the central axis, as taught by Kambalov, in order to provide the surface closer to engagement with the door for any desired function.


Third, Coffin fails to disclose that the center of the upper portion is colinear with the central axis of the lower portion. Coffin shows that they are offset.
Truong teaches that the central axis of the lower portion is colinear with a center of the upper first portion.

    PNG
    media_image4.png
    254
    717
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the center of the upper portion described by Coffin being colinear with the central axis of the lower portion, as taught by Truong, in order to have a more compact structure of the stop.
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  

Finally, Coffin fails to disclose that at least a portion of a periphery of the first portion is cylindrical. Coffin shows a different shape.
Truong teaches that at least a portion of a periphery of the first portion is cylindrical.

    PNG
    media_image5.png
    287
    864
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least a portion of the periphery of the first portion described by Coffin being cylindrical, as taught by Truong, in order to provide a smooth surface. 
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,061,269 to Coffin in view of US Pat No 6,557,912 to Truong, US Pat No 5,590,918 to Kambalov and further in view of US Pat Application Publication No 20110291426 to Gibson.
Coffin, as modified by Truong and Kambalov, fails to disclose that the extension first surface includes a pad.

    PNG
    media_image6.png
    750
    867
    media_image6.png
    Greyscale

Gibson teaches that it is well known in the art to provide a door stop having an extension (140), having a first surface (15) wherein a pad (155) is disposed, so as to provide a shock absorbing surface when a door impacts the pad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the extension described by Coffin with a pad, as taught by Gibson, in order to provide a shock absorbing surface when a door impacts the pad.

Claim(s) 22, 23, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 1,061,269 to Coffin in view of US Pat No 6,557,912 to Truong, US Pat No 5,590,918 to Kambalov and further in view of US Pat No 5,226,201 to Lefebvre.
Coffin, as modified by Truong and Kambalov, fails to disclose that the engagement between the extension and the first portion is by a slot on the first portion and a tab on the extension, each defining horizontal bottom edges. 

    PNG
    media_image7.png
    607
    1215
    media_image7.png
    Greyscale

Lefebvre teaches that it is well known in the art to provide a stop defining a first portion (16) and an extension (20), wherein the engagement between the extension and the first portion is by a slot on the first portion and a tab (24) on the extension, each defining horizontal bottom edges. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connection between the first portion and the extension described by Coffin as one between a slot and tab connection, as taught by Lefebvre, in order to have a close fit engagement between the two members.

Allowable Subject Matter
Claim 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
With respect to the drawing objection and 112 2nd paragraph rejection to claim 7, the issues are maintained.
The invention is drawn to the species shown in fig 13, which does not have the central axis of the lower portion offset with respect to a center of the upper first portion. Therefore, the objection and rejection are maintained.
With respect to the current amendment to claims 1, 2, 6, 7, 11, 14-16 and 22-27, the arguments with respect to the previous rejection to those claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As to new claim 29, after correction of a minor issue, the claim would be allowed, with claims 30-34 depending from it.
Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 6, 2022